
	
		II
		110th CONGRESS
		1st Session
		S. 2373
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Salazar (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  residents of Puerto Rico who participate in cafeteria plans under the Puerto
		  Rican tax laws an exclusion from employment taxes which is comparable to the
		  exclusion that applies to cafeteria plans under such Code.
	
	
		1.Exclusion from employment
			 taxes for residents of Puerto Rico for payments made under a cafeteria plan
			 which are excludable from the Puerto Rican income tax
			(a)Social security
			 taxes
				(1)In
			 generalParagraph (5) of
			 section
			 3121(a) of the Internal Revenue Code of 1986 (defining wages)
			 is amended by striking or at the end of subparagraph (H), by
			 striking the semicolon at the end of subparagraph (I) and inserting ,
			 or, and by inserting after subparagraph (I) the following new
			 subparagraph:
					
						(J)under a plan
				established under section 1022(l) of the Puerto Rico Internal Revenue Code of
				1994 if such payment would not be treated as wages without regard to such plan
				and it would be reasonable to believe that (if such section 1022(l) applied for
				purposes of this section) such section 1022(l) would not treat any wages as
				constructively
				received;
						.
				(2)Social security
			 actParagraph (4) of section 209(a) of the Social Security Act
			 (defining wages) is amended by adding at the end the following: or (L)
			 under a plan established under section 1022(l) of the Puerto Rico Internal
			 Revenue Code of 1994 if such payment would not be treated as wages without
			 regard to such plan and it would be reasonable to believe that (if such section
			 1022(l) applied for purposes of this section) such section 1022(l) would not
			 treat any wages as constructively received;.
				(b)Unemployment
			 insuranceParagraph (5) of section 3306(b) of such Code (defining
			 wages) is amended by striking or at the end of subparagraph (G),
			 by adding or at the end of subparagraph (H), and by inserting
			 after subparagraph (H) the following new subparagraph:
				
					(I)under a plan
				established under section 1022(l) of the Puerto Rico Internal Revenue Code of
				1994 if such payment would not be treated as wages without regard to such plan
				and it would be reasonable to believe that (if such section 1022(l) applied for
				purposes of this section) such section 1022(l) would not treat any wages as
				constructively
				received;
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after the date of the enactment of this Act.
			
